Citation Nr: 1413552	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-24 289	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946 and from January 1948 to February 1967.  He died in May 1999, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran died in May 1999.  His death certificate lists his immediate cause of death as respiratory failure due to congestive heart failure due to chronic renal insufficiency due to arteriosclerotic heart disease.  Other significant conditions contributing to death but note related to the cause given were diabetes mellitus, peripheral vascular disease, and hypertension.  No autopsy was performed.

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  The preponderance of the competent medical and other evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service.





CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013);

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In addition, the Court has held that in the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Appellant was sent preajudication notice via a letter dated in June 2010, which is prior to the July 2010 rating decision that is the subject of this appeal.  She was also sent additional correspondence via a January 2011 letter, followed by readjudication of the appeal by the August 2011 Statement of the Case (SOC) that "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters noted that service connection had not been established for any disability during the Veteran's lifetime, informed the Appellant of the information and evidence necessary to substantiate a DIC claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine effective date(s) should the claim be allowed.  

In view of the foregoing, the Board finds that the aforementioned notification was consistent with the requirements of Hupp, supra; and that the Appellant was notified and aware of the evidence needed to substantiate this cause of death claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied to the extent permitted by the cooperation of the Appellant.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of this claim, and has indicated that no hearing is desired in conjunction with this appeal.  The Board acknowledges that the Appellant reported on her August 2011 Substantive Appeal that the Veteran was diagnosed with diabetes while on active duty at El Toro sometime between 1964-1967, and that she would attempt to track down the pertinent evidence to verify the claim.  However, no additional evidence appears to have been submitted by the Appellant.  Moreover, she had previously indicated the Veteran was treated for diabetes while on active duty, and it is noted the El Toro is identified as the place where the Veteran was discharged from active duty.  Nevertheless, there is no indication of any such diagnosis in the service treatment records, and the Appellant has not responded to requests to identify and provide release for records for any such facility to include as expressed in the January 2011 letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  Nothing indicates the Appellant has identified the existence of any other relevant evidence that has not been obtained or requested.  

The Board further notes that a medical opinion was promulgated in May 2011 by a VA examiner which addressed the cause of the Veteran's death.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinions was based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  The VA examiner also noted the contentions advanced by the Appellant in this opinion.  No competent medical evidence is of record which specifically refutes the findings of the May 2011 VA examiner's opinion, and the Appellant has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this medical opinion is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

The Veteran died in May 1999.  His death certificate lists his immediate cause of death as respiratory failure due to congestive heart failure due to chronic renal insufficiency due to arteriosclerotic heart disease.  Other significant conditions contributing to death but note related to the cause given were diabetes mellitus, peripheral vascular disease, and hypertension.  No autopsy was performed.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 ; 38 C.F.R. 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

At the time of his death, the Veteran was not service connected for any disability.  The Board acknowledges the Appellant maintains the Veteran did submit such claims during his lifetime, but no such claim appears to be of record.  Further, the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308  -09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  A claimant's mere statement that he or she submitted a document to VA is insufficient for that purpose.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010) (Applying the presumption of regularity to conclude that VA did not receive the Appellant's Substantive Appeal because the Appellant's statements were insufficient to rebut the presumption that had VA received the Substantive Appeal, VA would have placed it in the claims file and acted on it in some way); see also Redding v. West, 13 Vet. App. 512, 515 (2000) (Finding Appellant's assertions of submission insufficient to rebut presumption that RO did not receive her power of attorney).  Applying the presumption to the instant case, the Board must conclude that if the Veteran had properly submitted such claim(s) during his lifetime there would a record of such at VA.  

The Board has also considered the Appellant's contentions that the Veteran did develop various medical disabilities during his period of active service that are identified on his death certificate as causing or contributing to his death.  Specifically, she contended that he contracted malaria while on active duty.  She also indicated that he was treated for diabetes mellitus while on active duty.  In a March 2013 written statement from her accredited representative, it was stated that the Veteran was found to have markings in both lungs in 1962, and was noted as having bilateral chest wheezes in 1967.  The representative contended that it would seem reasonable that since the Veteran suffered from chronic obstructive pulmonary disease (COPD) there was a plausible relationship between these symptoms and his demise.  The Appellant also indicated that service connection was warranted for diabetes, COPD, pneumonia, asthma, arteriosclerotic heart disease, transient ischemic attacks, respiratory failure, congestive heart failure, hypertension, and renal failure, bypass surgery and leg amputation.

The Board notes, however, that none of disabilities identified as causing or contributing to the Veteran's death on his death certificate are shown in his service treatment records, to include service examinations conducted in November 1956, November 1962, and December 1966.  Moreover, as mentioned above, the Appellant did not respond to the request to specifically identify any medical facility which purportedly treated the Veteran for these disabilities while on active duty nor submit a release to obtain such records.  As such, the medical evidence of record indicates the Veteran was first diagnosed with these disabilities years after his separation from service.  

In view of the fact that the pertinent disabilities were first diagnosed years after the Veteran's separation from service, the Board finds that competent medical evidence is necessary to resolve this case.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The only competent medical opinion to address the cause of the Veteran's death appears to be that of the May 2011 VA examiner.  Following a summary of relevant records on file, the examiner noted the disabilities listed on the Veteran's death certificate, and stated there was no evidence that the Veteran was ever diagnosed with any of these conditions during his honorable 22 years of military service.  The examiner acknowledged that the Veteran did present on several occasions for chest pain and had a few isolated cases of elevated blood pressure, but the circumstances of those presentations are such that would at this time more likely than not be diagnosed as gastroesophageal reflux disease and treated with medication appropriate for that condition.  The examiner also noted that severe pain, such as can be seen with reflux pain, can lead to elevation of blood pressure, and when the Veteran's pain was treated, his blood pressure always returned to normal.  

The examiner noted the Appellant's contention that the Veteran was treated for malaria during his active service.  However, the examiner stated that such was simply not the case.  The examiner noted that the Veteran was treated on numerous occasions for "catarrhal fever."  On review of these records, it became apparent to the examiner that the Veteran was treated in each instance for an upper respiratory infection, usually a common cold.  The examiner further stated that what we do not know and will never know if the Veteran was mistaken and told the Appellant that he was treated for malaria or if he bragged about being treated for malaria to inflate his war stories a bit, but there was nothing in the evidence of record to indicate that he ever was diagnosed with or treated for this condition.  

In addition, the examiner stated that all of the other conditions such as diabetes, COPD, bronchitis, pneumonia, asthma, arteriosclerotic heart disease, transient ischemic attacks, respiratory failure, congestive heart failure, hypertension, and renal failure, bypass surgery and leg amputation were not conditions that began during military service or had their antecedents during military service.

Based on the foregoing, it was the examiner's opinion that none of the conditions that caused or contributed to the Veteran's death began during or were caused by military service.  It was the examiner's opinion that there was no evidence in the service treatment records to show that the following conditions began during military service: respiratory failure, congestive heart failure, renal insufficiency, arteriosclerotic heart disease, diabetes mellitus, peripheral vascular disease, or hypertension.  Moreover, it was the examiner's opinion that there was no evidence in the service treatment records to show that the Veteran at least as likely as not had malaria during service.  It was also the examiner's opinion that there was no evidence to indicate that the Veteran at least as likely as not subsequently developed respiratory failure, congestive heart failure, renal insufficiency, arteriosclerotic hearing disease, diabetes mellitus, peripheral vascular disease, or hypertension related to complaints/diseases treated in service to but not limited to malaria, catarrhal fever, episodes of elevated blood pressure, episodes of chest pain, heavy vascular markings at both lung bases, or bilateral chest wheezes.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the record reflects the May 2011 VA examiner was aware of the Veteran's medical history from review of the VA claims folder, to include the Appellant's contentions regarding this history.  The VA examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the opinion with stated rationale that include references to relevant records on file.  Moreover, as already noted, no competent medical opinion is of record which refutes the findings of the May 2011 VA examiner.  Therefore, the Board finds that this opinion is persuasive and entitled to significant probative value in the adjudication of this case.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

In making this determination, the Board does not wish to convey any lack of sympathy to the Appellant regarding her position in this case, or the nature of the Veteran's military service.  The Board is appreciative of both.  Nevertheless, the Board is bound by the rule of law regarding cause of death claims, and the facts herein which demonstrate that the preponderance of the evidence is unfavorable.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


